DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022, has been entered.
Response to Amendment
	This Office action is in response to the amendment filed February 22, 2022.  Claims 1, 19, and 20 are amended, and claims 15 and 16 remain withdrawn.  Claims 1-5, 9-14, and 17-23 are pending and addressed below.
Response to Arguments
Applicant’s remarks are mere allegations that the amendment claims are allowable over the previously cited prior art.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Independent claim 1 remains rejected by Gellman in view of Intoccia, and the interpretations applied to the amended claim language is outlined in the rejection below.  Amendments to independent claim 19 have necessitated a new rejection under 103(a) as being unpatentable over Gellman in view of Intoccia.  Similarly, amendments to independent claim 20 have necessitated a new rejection under 103(a) as being unpatentable over Gellman in view of Intoccia and newly cited prior art Cohen (US 5318526).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “needle deployment system” in claim 3; and “actuating mechanism” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the housing" in 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant intends to introduce “a housing” or if applicant intended 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9, 10, 12-14, 19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman et al. (“Gellman” US 20030233107) in view of Intoccia et al. (“Intoccia” US 20080300462).
	Regarding claims 1-5, 9, 10, 12-14, and 21, Gellman discloses a suturing instrument comprising:
	(claim 1) a handle (102);

	one or more pull wires extending from the handle into the flexible portion of the elongate shaft for deflecting the flexible portion of the elongate shaft (335a, 335i, 335p, 335s); 
a cam (311 or 315), the cam being operatively coupled to one or more pull wires (see Fig. 6D); and
	a suturing head extending from a distal end of the elongate shaft (106), the suturing head comprising a needle carrier channel (178), a needle carrier configured to releasably hold a needle (124), and a needle catch (122), the needle carrier being movably disposed within the needle carrier channel ([0102]);
	(claim 2) wherein the needle carrier moves along the needle carrier channel out of the suturing head into an extended position, and back into the suturing head into a retracted positon ([0105]);
	(claim 3) further comprising a needle deployment system at least partially disposed within the elongate shaft and coupled to the needle carrier for moving the needle carrier between the extended positon and the retracted position (The limitation “needle deployment system” is being interpreted as a mean-plus-function limitation. Applicant’s corresponding structure shown in Figs. 5-6 and described in [0052-0053] comprises at least a washer 113, a center tube 107, pusher wire 111, coupling 150, and carrier wire 154 for transmitting the forces from the actuating mechanism to the needle carrier.  Gellman discloses a needle deployment system in Figs. 1B-1C, including parts that appear identical to applicants, including washer 113, center tube 107, pusher wire 111, coupling 150, and carrier wire 154, designed to work together to transmit forced from the actuating mechanism 112 and the needle carrier 124.  Examiner asserts the needle deployment system of Gellman is identical to that of applicant’s needle deployment system.  However, should applicant disagree, examiner maintains the needle deployment system of Gellman is functionally identical to applicant’s needle deployment system.);
claim 4) wherein the needle deployment system moves the needle carrier out of the suturing head in a semi-circular path towards the needle catch such that the needle held by the needle carrier is released from the needle carrier and retained in the needle catch (see Figs. 8D-8E; [0104-0105]);
	(claim 5) wherein the handle includes an actuating mechanism coupled to the needle deployment system for actuating the needle deployment system (The limitation “actuating mechanism” is being interpreted as a means-plus-function limitation.  Applicant’s corresponding structure is a button 117 and shaft 116 configured to act as a plunger-like actuator that is pushed into the handle 1.  Gellman discloses an actuating mechanism in Fig. 1B comprising a button 117 and shaft 116 configured to act as a plunger-like actuator that is pushed in the handle 102.  Examiner asserts the actuating mechanism in Gellman is identical to applicant’s actuating mechanism.  Should applicant disagree, examiner maintains the actuating mechanism in Gellman is functionally identical to applicant’s actuating mechanism.);
	(claim 9) wherein the elongate shaft is capable of being deflected into multiple different planes relative to the longitudinal axis of the elongate shaft ([0131]);
	(claim 10) wherein the elongate shaft comprises a flexible coil (115);
	(claim 12) wherein the elongate shaft further includes an outer sleeve disposed on the outside of the flexible coil to provide a smooth exterior surface (104);
	(claim 13) wherein at least a portion of the elongate shaft includes an articulation structure (300); and
	(claim 14) wherein the flexible portion of the elongate shaft includes the articulation structure (see Fig. 6B);
	but Gellman fails to disclose (claim 1) the handle having a housing, the handle having a first grip portion and a second grip portion, the first grip portion being disposed at an angle with respect to the second grip portion, a steering button extending from the housing and operatively coupled to the cam, and the cam being at least partially disposed in the housing; or (claim 21) wherein the steering button includes a stem, the stem being fixedly coupled to the cam.

	It would have been obvious to one having ordinary skill in the art the at time of invention to combine the housing and the corresponding steering button/cam configuration as taught by Intoccia with the device of Gellman because the housing would protect the cam and pull wires from damage and contamination during use.  The motivation for the modification would have been to prolong to the life of the device and ensure proper functionality.
Regarding claims 19, 22, and 23, Gellman discloses a suturing instrument comprising:
	(claim 19) a handle (102);
	an elongate shaft extending from the handle, the elongate shaft including a distal portion, at least a portion of the elongate shaft being flexible (104 + 115);
	one or more pull wires extending from the handle into the distal portion of the elongate shaft, the one or more pull wires coupled to the control system to allow active control of the flexible portion of the elongate shaft (335a, 335i, 335p, 335s);
	a steering button extending from the handle (302) and operatively coupled to a cam (315), the steering button being configured to move along a first axis (steering button 302 rotates about an axis); and

	(claim 22) wherein the cam is configured to move from a first position to a second position in response to the steering button being move along the first axis ([0131] describes the steering button 302 rotating clockwise and counterclockwise along the first axis to cause corresponding movement of the cam 315, thus moving the cam 315 from a first position to a second positon); and
	(claim 23) wherein the cam is configured to move from a first position to a second positon in response to the steering button being move along the first axis ([0131] describes the steering button 302 rotating clockwise and counterclockwise along the first axis to cause corresponding movement of the cam 315, thus moving the cam 315 from a first position at rest to a second positon), the cam being biased to its first position ([0014] discloses a resilient member for biasing the device towards its middle or straightened configuration, thus resulting in the return of the cam 315 to its first position);
	but Gellman fails to disclose (claim 19) the housing including an elongate housing, the elongate housing including a proximal end portion and a distal end portion, the elongate housing including a first grip portion and a second grip portion different than the first grip portion, the elongate housing configured to be in a first orientation when the first grip portion is operatively held by a user, and configured to be in a second orientation when the second grip portion is operatively held by the user, the first orientation being different than the second orientation.
	However, Intoccia discloses a handle for a flexible device similar to that in Gellman, wherein the handle includes a housing, the elongate housing including a proximal end portion and a distal end portion (see Figs. 1 and 3 depicting 2 half shells forming a housing around the steering mechanism), the elongate housing including a first grip portion (the surface of the rounded housing portion corresponding to the steering button 24) and a second grip portion different than the first grip portion (the surface of the housing portion extending between the rounded housing portion and the distal tip of the housing), the 
It would have been obvious to one having ordinary skill in the art the at time of invention to combine the housing as taught by Intoccia with the device of Gellman because the housing would protect the cam and pull wires from damage and contamination during use.  The motivation for the modification would have been to prolong to the life of the device and ensure proper functionality.
	
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman in view of Intoccia as applied to claim 10 above, and further in view of Stokes et al. (“Stokes” US 20070270907).
	Regarding claim 11, Gellman in view of Intoccia discloses the suturing instrument of claim 10, but not wherein the elongate shaft comprises a Bowden coil.
	However, Stokes discloses a flexible catheter comprising “a Bowden cable” (also known as a Bowden coil) ([0046]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s time of invention to substitute the Bowden cable taught by Stokes for the flexible catheter of Gellman in view of Intoccia because the a Bowden cable is a known type of flexible catheter used in routing medical .

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman in view of Intoccia as applied to claim 13 above, and further in view of Boulais et al. (“Boulais” US 20050131279).
	Regarding claims 17 and 18, Gellman in view of Intoccia discloses the suturing instrument of claim 13, but not an articulation structure as claimed.
	However, Boulais discloses an articulation structure comprising:
	(claim 17) a number of ring links, each having an inner circumference and an outer circumference (1022a, 1022b, 1022c), each ring link including:
		two concave recesses with openings that face radially outward from the outer circumference of the ring link that are positioned on opposite sides of the outer circumference of the ring link (see Fig. 23D; [0194])
		two concave recesses with openings that face radially inward from the inner circumference of the ring link that are positioned on opposite sides of the inner circumference of the ring link and are oriented at 90 degrees to the two concave recesses positioned on opposite sides of the outer circumference of the ring link (see Fig. 23D; [0194], the “convex recesses” referred to being the inwardly facing concave recesses on the inner circumference); and
	a plurality of spring segments that are secured within the concave recesses on the outer circumferences and the inner circumferences of the ring links to join adjacent ring links together and that are bendable in the articulating joint (1024);

	(claim 18) wherein the spring segments define apertures adapted to receive the one or more pull wires therethrough ([0202]; “each spring may further include a loop wound therein that acts as an eyelet for retaining a control wire therein”).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to substitute the articulation structure taught by Boulais with the articulation structure of the suturing instrument of Gellman in view of Intoccia because both known articulation structures useful in steering elongated tubular devices.  Boulais discloses being used with suturing devices ([0208]).  The result of substituting one known articulation structure of Boulais for the articulation structure of Gellman in the device would result in the same functionality of having a steerable elongate tubular device.  Therefore, the combination is merely simple substitution of one know articulation structure for another to achieve a predictable result.  See MPEP 2143.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gellman in view of Intoccia and Cohen (US 5318526).
Regarding claim 20, Gellman discloses a suturing instrument comprising:
	(claim 20) a handle (102);
	an elongate shaft extending from the handle (104 + 115), the elongate shaft including a distal portion, at least a portion of the elongate shaft being flexible and including an articulation structure (300);
	one or more pull wires extending from the handle into the distal portion of the elongate shaft for deflecting the articulated portion of the elongate shaft (335a, 335i, 335p, 335s);
	a steering button (302) operatively coupled to a cam (315); and
	a suturing head extending from a distal end of the distal portion of the elongate shaft (106), the suturing head comprising a needle carrier channel (178), a needle carrier configured to releasably hold a 
	but Gellman fails to disclose the configuration of a steering button operatively coupled to a cam, wherein the cam is disposed within a frame, and the frame being disposed within the handle, and the steering button being biased to a first position, the steering button being disposed between the first grip portion and the second grip portion.
	However, Intoccia discloses a handle for a flexible device similar to that in Gellman, the handle having a housing (see Figs. 1 and 3 depicting 2 half shells forming a housing around the steering mechanism), the housing including a first grip portion (the surface of the rounded housing portion corresponding to the steering button 24) and a second grip portion different than the first grip portion (the surface of the housing portion extending between the rounded housing portion and the distal tip of the housing), a steering button (24) extending from the housing and operatively coupled to a cam (36) and the cam operatively coupled to one or more pull wires (30, 34), and the cam being disposed within a frame (the inner surface of the housing has a frame for the cam 36 as shown in Fig. 3), the frame being disposed within the housing (see Figs. 1 and 3), and wherein the steering button is disposed between the first grip portion and the second grip portion (see Figs. 1 and 3, wherein a straight line can be drawn through the first grip portion, through the steering button 24, and finally through the proximal portion of the second grip portion).
	It would have been obvious to one having ordinary skill in the art the at time of invention to combine the housing and the corresponding steering button/cam configuration as taught by Intoccia with the device of Gellman because the housing would protect the cam and pull wires from damage and contamination during use.  The motivation for the modification would have been to prolong to the life of the device and ensure proper functionality.
	Furthermore, Cohen discloses a flexible device similar to that in Gellman and Intoccia, wherein a button 20 is used to control pull wire 26 for steering the distal end of the device, the device being biased 
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the bias taught by Cohen with the instrument of Gellman in view of Intoccia because it realigns the elongate shaft to be co-linear with the rest of the device (Cohen; C7, L25-28).  The motivation for the modification would have been to provide a predictable, relaxed state for the device when the button is released, and to maintain a straightened configuration during insertion and withdrawn of the device through an introduction catheter or endoscope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771